Citation Nr: 1816554	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial evaluation for status post right knee arthroscopy.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left arm.

3.  Entitlement to an initial evaluation in excess of 10 percent for impairment of rectal/sphincter control.

4.  Entitlement to a compensable initial evaluation for status post open reduction compound fracture of the distal phalanx of the right index finger.

5.  Entitlement to a compensable initial evaluation for bilateral posterior vitreous detachment.

6.  Entitlement to a compensable initial evaluation for flatfoot, status post right foot first metatarsophalangeal joint fracture with degenerative joint disease.  

7.  Entitlement to an initial evaluation in excess of 20 percent for status post cervical spine fusion of C5-6 with degenerative disc disease and stenosis.  

8.  Entitlement to a compensable initial evaluation for essential hypertension.

9.  Entitlement to an initial evaluation in excess of 60 percent for mesial temporal lobe mass.

10.  Entitlement to a compensable initial evaluation for right lateral epicondylitis.

11.  Entitlement to an initial evaluation in excess of 50 percent for obstructive sleep apnea.

(The issue of entitlement to attorney fees will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009, August 2010, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 



FINDING OF FACT

On December 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his authorized representative, that a withdrawal of all pending appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


